COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Annunziata and Senior Judge Hodges
Argued at Norfolk, Virginia


CLIFTON RAY WOOTEN
                                           MEMORANDUM OPINION *
v.         Record No. 1059-95-1         BY JUDGE JOSEPH E. BAKER
                                              APRIL 9, 1996
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Robert P. Frank, Judge
           Steven M. Oser (Oser, Twitty & Associates, on
           brief), for appellant.

           Eugene Murphy, Assistant Attorney Geneneral
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     Clifton Ray Wooten (appellant) appeals from his bench trial

conviction by the Circuit Court of the City of Newport News

(trial court) for possession of cocaine with the intent to

distribute.   The sole issue presented is whether the evidence is

sufficient to sustain his conviction.    Upon familiar principles,

we view the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom.    Higginbotham v. Commonwealth, 216 Va. 349,

352, 218 S.E.2d 534, 537 (1975).    Viewed accordingly, we find the

evidence is sufficient to support appellant's conviction.

     Appellant was arrested for driving without an operator's

license.   The arrest occurred in a high-drug-activity area.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
During a search of appellant incident to his arrest, police found

1.63 grams of rock cocaine in an orange medicine bottle located

in appellant's pocket.   The cocaine was divided into numerous

small rocks and had a street value of approximately $100 to $140.

Police also recovered a pager and $83 in United States currency

from appellant.   The money was folded separately and divided into

groups as follows:   (1) one ten dollar bill; (2) two five dollar

bills; (3) two ten dollar bills and a one dollar bill; and (4)

two five dollar bills, eleven one dollar bills and one twenty

dollar bill.
     Detective D. A. Graham (Graham), who qualified as an expert

in drug distribution, testified that appellant's possession of

the cocaine, coupled with the attendant circumstances, was

inconsistent with personal use.    Graham based his opinion upon

his experience working as a narcotics detective, the location at

which appellant was arrested, the appearance of the folded money,

the packaging of the cocaine, the division of the cocaine into

numerous rocks, the presence of the pager, and the fact that

police did not find any paraphernalia used to smoke rock cocaine

in appellant's possession.

     From the totality of the evidence, the fact finder could

infer beyond a reasonable doubt that appellant possessed cocaine

with the intent to distribute.    Accordingly, the judgment of the

trial court is affirmed.

                                                          Affirmed.




                                 - 2 -